DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 5, the device as claimed, including 1) “the guiding groove comprises a highest point, a lowest point, and a middle point located between the highest point and the lowest point” (per claim 3) and 2) “the lowest point is disposed between the highest point and middle point along an extending direction of the guiding groove (per claim 5), was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitations are self-contradicting and it is impossible for both conditions to be met.
Regarding claim 13, the device as claimed, including 1) “the guiding groove comprises a highest point, a lowest point, and a middle point located between the highest point and the lowest point” (per claim 11) and 2) “the lowest point is disposed between the highest point and middle point along an extending direction of the guiding groove (per claim 13), was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitations are self-contradicting and it is impossible for both conditions to be met.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claim(s) 1, 3, 4, 9, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maillaro US 3926494.
Regarding claim 1, Maillaro discloses an electric shock-proof plug, comprising: 
a sleeve 12, 
a plug body (24), and 
a reset member 48, wherein: 
the plug body is movably disposed in the insulating sleeve, 
an inner wall of the insulating sleeve comprises a guiding groove (40, 42), 
an outer wall of the plug body comprises a sliding member (36, 38) movably coupled to the guiding groove, 
the sliding member moves in the guiding groove to drive the plug body to move relative to the sleeve and to move between a high position (figure 2) and a low position (figure 4), 
when the plug body moves to the low position: a connector (26) of the plug body is exposed out of the sleeve, and the reset member is biased by the plug body to generate an elastic resetting force, 
and when the plug body moves to the high position, the connector of the plug body is retracted back into the sleeve.

    PNG
    media_image1.png
    1402
    1083
    media_image1.png
    Greyscale

Per claim 3, the guiding groove comprises a highest point (labeled HP in annotated figure 2 above), a lowest point (labeled LP above), and a middle point (labeled MP above) located between the highest point and the lowest point. 
	Per claim 4, when the sliding member is positioned at the highest point, the connector of the plug body is retracted back into the insulating sleeve, and when the sliding member is positioned at the middle point, the connector of the plug body is exposed out of the insulating sleeve. 
	Per claim 9, Maillaro discloses an electrical equipment, comprising:
an electrical equipment body (col. 2, lines 1-10, the device not shown), and	
an electric shock-proof plug, wherein: the electric shock-proof plug comprises 
an insulating sleeve 12, 
a plug body 24, and 
a reset member 48, the plug body is movably disposed in the insulating sleeve, an inner wall of the insulating sleeve comprises a guiding groove (40, 42), 
an outer wall of the plug body comprises a sliding member (36, 38) movably coupled to the guiding groove, the sliding member moves in the guiding groove to drive the plug body to move relative to insulating sleeve and to move between a high position and a low position, when the plug body moves to the low position: a connector of the plug body is exposed out of the insulating sleeve, and the reset member is biased by the plug body to generate an elastic resetting force, and when the plug body moves to the high position, the connector of the plug body is retracted back into the insulating sleeve.
	Per claim 11, the guiding groove comprises a highest point, a lowest point, and a middle point located between the highest point and the lowest point (labeled HP, LP, and MP above).
	Per claim 12, when the sliding member is positioned at the highest point, the connector of the plug body is retracted back into the insulating sleeve, and when the sliding member is positioned at the middle point, the connector of the plug body is exposed out of the insulating sleeve.
	Per claims 17, 19, and 20, the electric shock-proof plug is connected to the electrical equipment body through a wire 14.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Colla, Jr., US 2490580 (“Colla”) in view of Maillaro.  Regarding claim 1, ccc discloses an electric shock-proof plug, comprising: 
a sleeve 1, 
a plug body (2, 4), and 
a reset member 3, wherein: 
the plug body is movably disposed in the insulating sleeve, 
an inner wall of the insulating sleeve comprises a guiding groove 5A (also 13), 
an outer wall of the plug body comprises a sliding member 5 (also 15) movably coupled to the guiding groove, 
the sliding member moves in the guiding groove to drive the plug body to move relative to the sleeve and to move between a high position (figure 1) and a low position (figures 3 and 4), 
when the plug body moves to the low position: a connector 6 of the plug body is exposed out of the sleeve, and the reset member is biased by the plug body to generate an elastic resetting force, 
and when the plug body moves to the high position, the connector 6 of the plug body is retracted back into the sleeve.
	Colla does not specify that the sleeve is insulating.  Maillaro discloses an insulating sleeve 12 (col. 2, lines 1-5), analogous to sleeve 1 of Colla.  It would have been obvious to make the Colla sleeve insulating as taught in Maillaro.   The reason for doing so would have been to prevent accidental shorting or arcing as was known in the art.  The selection of a known material based on its suitability for its intended purpose would have been obvious.  Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).
an insulating sleeve

    PNG
    media_image2.png
    1544
    1193
    media_image2.png
    Greyscale

Per claim 3, the guiding groove comprises a highest point (labeled HP in annotated figure 2 above, a lowest point (labeled LP above), and a middle point (labeled MP1 above) located between the highest point and the lowest point. 
	Per claim 4, when the sliding member is positioned at the highest point, the connector of the plug body is retracted back into the insulating sleeve, and when the sliding member is positioned at the middle point, the connector of the plug body is exposed out of the insulating sleeve. 
Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833